Action by plaintiff wife to recover certain sums claimed to be due under a separation agreement. Order setting aside default judgment upon payment of certain costs by defendant, and permitting plaintiff to enter judgment against defendant on the first and second causes of action set forth in her supplemental complaint, as amended; and the judgment entered thereon, in so far as appealed from, unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ.